DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  where it recites “ULE” it should recite “UE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGLEI (US 20190215701 A1) in view of NOKIA (WO 2019099880 A1).

With respect to claim(s) 1 and 19, HONGLEI (US 20190215701 A1) teaches a method of wireless communication performed by a user equipment (ULE), comprising:
 receiving, from a base station, configuration information related to a control resource set (CORESET), wherein the configuration information includes multiple transmission configuration indication (TCI) states associated with the CORESET ([Par. 42] teaches receiving configuration information related to a CORESET, wherein the configuration information includes multiple TCI states associated with the CORESET, “[0042] A control channel resource set (CORESET) can be configured with K>1 (K being an integer) Transmission Configuration Indication (TCI) states, each of which is associated with a downlink (DL) Reference Signal (RS). A user equipment (UE) may be configured with a list of TCI states by Radio Resource Control (RRC) and/or Media Access Control (MAC) Control Element (CE) signaling.”); 
receiving, from the base station, a physical downlink control channel (PDCCH) in a region associated with the CORESET, wherein the PDCCH includes at least one control channel element (CCE) ([Par. 43 – Par. 44] teaches receiving a PDCCH in a region associated with the CORESET, “[0043] In the following examples the instruction is received on a Physical Downlink Control CHannel, PDCCH. The instruction is part of a Media Access Control-Control Element, MAC-CE, and comprises information on a Transmission Configuration Indication, TCI. The instruction indicates a TCI state of a Control Resource Set, CORESET...”. [Par.  67] teaches wherein the PDCCH includes at least one CCE,  “[0067] The PDCCH may use control channel elements (CCEs) to convey the control information. Before being mapped to resource elements”);
performing ([Par. 51] teaches performing decoding for the PDCCH, “…UE 300 correctly receives and decodes the PDCCH and the scheduled MAC-CE updating TCI state”. [Par. 67] teaches where the PDCCH is transmitted using one or more CCEs, the CCEs including REGs, thus the decoding is based at least in part on a REG included in the at least one CCE, “[0067] The PDCCH may use control channel elements (CCEs) to convey the control information…where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition….”. [Par. 42] teaches wherein the PDCCH is associated with one or more of the multiple TCI states associated with the CORESET); and 
identifying the PDCCH transmitted by the base station based at least in part on the ([Par. 51] teaches identifying the PDCCH transmitted by the base station based at least in part on the decoding).
HONGLEI differs from claim 1, in that HONGLEI is silent on performing blind decoding for multiple configured PDCCH candidates based at least in part on a resource element group (REG), and identifying the PDCCH transmitted by the base station based at least in part on the blind decoding.
Nokia (WO 2019099880 A1) [Par. 45] teaches performing blind decoding for multiple configured PDCCH candidates based at least in part on a resource element group (REG) and identifying the PDCCH transmitted by the base station based at least in part on the blind decoding, “[0045] Monitoring of the control channel in NR may be carried out by means of blind searches. Blind search or blind decoding may refer to the process by which a UE finds its physical downlink control channel (PDCCH) by monitoring a set of PDCCH candidates in every predefined monitoring occasion. During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions. CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 resource element groups (REGs) (e.g., 12 subcarriers within 1 orthogonal frequency division multiplexed (OFDM) symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping”
Thus based on the teachings of Nokia it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the PDCCH decoding feature of HONGLEI to arrive at performing blind decoding for multiple configured PDCCH candidates based at least in part on a resource element group (REG), and identifying the PDCCH transmitted by the base station based at least in part on the blind decoding, in order to provide a reliable method for monitoring the PDCCH.

With respect to claim(s) 10 and 25, HONGLEI (US 20190215701 A1)  teaches a method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), configuration information related to a control resource set (CORESET), wherein the configuration information includes multiple transmission configuration indication (TCI) states associated with the CORESET ([Par. 42] teaches transmiting configuration information related to a CORESET, wherein the configuration information includes multiple TCI states associated with the CORESET, “[0042] A control channel resource set (CORESET) can be configured with K>1 (K being an integer) Transmission Configuration Indication (TCI) states, each of which is associated with a downlink (DL) Reference Signal (RS). A user equipment (UE) may be configured with a list of TCI states by Radio Resource Control (RRC) and/or Media Access Control (MAC) Control Element (CE) signaling.”);
 
transmitting a PDCCH to the UE in a region associated with the CORESET ([Par. 43 – Par. 44] teaches transmitting a PDCCH in a region associated with the CORESET, “[0043] In the following examples the instruction is received on a Physical Downlink Control CHannel, PDCCH. The instruction is part of a Media Access Control-Control Element, MAC-CE, and comprises information on a Transmission Configuration Indication, TCI. The instruction indicates a TCI state of a Control Resource Set, CORESET...”. [Par.  67] teaches wherein the PDCCH includes at least one CCE,  “[0067] The PDCCH may use control channel elements (CCEs) to convey the control information. Before being mapped to resource elements”. [Par. 67] teaches where the PDCCH is transmitted using one or more CCEs, the CCEs including REGs, thus the decoding is based at least in part on a REG included in the at least one CCE, “[0067] The PDCCH may use control channel elements (CCEs) to convey the control information…where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition….”. [Par. 42] teaches wherein the PDCCH is associated with one or more of the multiple TCI states associated with the CORESET);
HONGLEI differs from claim 1, in that HONGLEI is silent selecting, among multiple configured physical downlink control channel (PDCCH) candidates that are associated with one or more of the multiple TCI states, a PDCCH candidate to be transmitted to the UE and transmitting a PDCCH to the UE in a region associated with the CORESET based at least in part on the selected PDCCH candidate, wherein the PDCCH includes a resource element group (REG) bundle in at least one control channel element (CCE) to indicate one or more of the multiple TCI states used to transmit the PDCCH.
Nokia (WO 2019099880 A1) [Par. 45] teaches selecting, among multiple configured physical downlink control channel (PDCCH) candidates, a PDCCH candidate to be transmitted to the UE and transmitting a PDCCH to the UE in a region associated with the CORESET based at least in part on the selected PDCCH candidate, wherein the PDCCH includes a resource element group (REG) bundle in at least one control channel element (CCE),  “[0045] Monitoring of the control channel in NR may be carried out by means of blind searches. Blind search or blind decoding may refer to the process by which a UE finds its physical downlink control channel (PDCCH) by monitoring a set of PDCCH candidates in every predefined monitoring occasion. During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions. CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 resource element groups (REGs) (e.g., 12 subcarriers within 1 orthogonal frequency division multiplexed (OFDM) symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping”
Thus based on the teachings of Nokia it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the PDCCH decoding feature of HONGLEI to arrive at selecting, among multiple configured physical downlink control channel (PDCCH) candidates that are associated with one or more of the multiple TCI states, a PDCCH candidate to be transmitted to the UE and transmitting a PDCCH to the UE in a region associated with the CORESET based at least in part on the selected PDCCH candidate, wherein the PDCCH includes a resource element group (REG) bundle in at least one control channel element (CCE) to indicate one or more of the multiple TCI states used to transmit the PDCCH, in order to provide a reliable method for monitoring the PDCCH.



Claim(s) 7, 8, 16, 17, 24, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGLEI (US 20190215701 A1) in view of NOKIA (WO 2019099880 A1) in view of KIM (US 20210045121 A1)

In regards to claim(s) 7 and 24, HONGLEI is silent on the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on frequency resources that are occupied by a plurality of REGs included in the REG bundle. Despite these differences similar features have been seen in other prior art involving decoding of a control channel. Kim [Par. 236] teaches where PDCCH transmitted is identified based at least in part on time and frequency resources that are allocated to a plurality of REGs included in a REG bundle, “[0236] A UE may assume that the PDCCH is mapped according to the method, and may perform blind decoding on the PDCCH. In the embodiment of FIG. 12, a method of mapping a PDCCH symbol to physical resources may involve performing mapping on a physical resource RE set by using a time-primary and frequency-secondary method (or, a frequency-primary and time-secondary method), the physical resource RE set corresponding to a REG bundle with a small index from among REG bundles of a CCE constituting a PDCCH candidate set in which the PDCCH symbol is to be transmitted. According to the embodiment of FIG. 12 using the PDCCH physical resource mapping method, a diversity gain or an interleaving gain in a REG bundle unit may be additionally achieved.”
Thus based upon the teachings of KIM it would have been obvious to further modify HONGLEI to arrive at the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on frequency resources that are occupied by a plurality of REGs included in the REG bundle, in order to provide a reliable means for decoding the PDCCH.


In regards to claim 8, HONGLEI is silent on the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on time resources that are occupied by a plurality of REGs included in the REG bundle. Despite these differences similar features have been seen in other prior art involving decoding of a control channel. Kim [Par. 236] teaches where PDCCH transmitted is identified based at least in part on time and frequency resources that are allocated to a plurality of REGs included in a REG bundle, “[0236] A UE may assume that the PDCCH is mapped according to the method, and may perform blind decoding on the PDCCH. In the embodiment of FIG. 12, a method of mapping a PDCCH symbol to physical resources may involve performing mapping on a physical resource RE set by using a time-primary and frequency-secondary method (or, a frequency-primary and time-secondary method), the physical resource RE set corresponding to a REG bundle with a small index from among REG bundles of a CCE constituting a PDCCH candidate set in which the PDCCH symbol is to be transmitted. According to the embodiment of FIG. 12 using the PDCCH physical resource mapping method, a diversity gain or an interleaving gain in a REG bundle unit may be additionally achieved.”
Thus based upon the teachings of KIM it would have been obvious to further modify HONGLEI to arrive at the method of claim 1 on the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on time resources that are occupied by a plurality of REGs included in the REG bundle, in order to provide a reliable means for decoding the PDCCH.




In regards to claim(s) 16 and 30, HONGLEI is silent on the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on frequency resources that are occupied by a plurality of REGs included in the REG bundle.
Despite these differences similar features have been seen in other prior art involving decoding of a control channel. Kim [Par. 236] teaches where PDCCH transmitted based at least in part on time and frequency resources that are allocated to a plurality of REGs included in a REG bundle, “[0236] A UE may assume that the PDCCH is mapped according to the method, and may perform blind decoding on the PDCCH. In the embodiment of FIG. 12, a method of mapping a PDCCH symbol to physical resources may involve performing mapping on a physical resource RE set by using a time-primary and frequency-secondary method (or, a frequency-primary and time-secondary method), the physical resource RE set corresponding to a REG bundle with a small index from among REG bundles of a CCE constituting a PDCCH candidate set in which the PDCCH symbol is to be transmitted. According to the embodiment of FIG. 12 using the PDCCH physical resource mapping method, a diversity gain or an interleaving gain in a REG bundle unit may be additionally achieved.”
Thus based upon the teachings of KIM it would have been obvious to further modify HONGLEI to arrive at the method of claim 1 on the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on frequency resources that are occupied by a plurality of REGs included in the REG bundle, in order to provide a reliable means for decoding the PDCCH.


In regards to claim 17, HONGLEI is silent on the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on time resources that are occupied by a plurality of REGs included in the REG bundle. Despite these differences similar features have been seen in other prior art involving decoding of a control channel. Kim [Par. 236] teaches where PDCCH transmitted based at least in part on time and frequency resources that are allocated to a plurality of REGs included in a REG bundle, “[0236] A UE may assume that the PDCCH is mapped according to the method, and may perform blind decoding on the PDCCH. In the embodiment of FIG. 12, a method of mapping a PDCCH symbol to physical resources may involve performing mapping on a physical resource RE set by using a time-primary and frequency-secondary method (or, a frequency-primary and time-secondary method), the physical resource RE set corresponding to a REG bundle with a small index from among REG bundles of a CCE constituting a PDCCH candidate set in which the PDCCH symbol is to be transmitted. According to the embodiment of FIG. 12 using the PDCCH physical resource mapping method, a diversity gain or an interleaving gain in a REG bundle unit may be additionally achieved.”
Thus based upon the teachings of KIM it would have been obvious to further modify HONGLEI to arrive at the method of claim 1 the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on time resources that are occupied by a plurality of REGs included in the REG bundle, in order to provide a reliable means for decoding the PDCCH.

Claim(s) 9 and 18 /are rejected under 35 U.S.C. 103 as being unpatentable over HONGLEI (US 20190215701 A1) in view of NOKIA (WO 2019099880 A1) in view of HONG (US 20110249633 A1)

In regards to claim 9, HONGLEI is silent on the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on spatial layers that are occupied by a plurality of REGs included in the REG bundle.
HONGLEI however teaches the method of claim 1, wherein the PDCCH transmitted by the base station is transmitted by resources, REGs, and thus is identified based on those resources ([Par. 67] teaches PDCCH transmitted on REG(s), and [Par. 42 – Par. 44] teach detecting/identifying the PDCCH). 
Additionally, other prior art involving the use of REG(s), such as Nokia (WO 2019099880 A1) teaches a technique of allocating REG(s) as REG bundle(s) providing a reliable feature for monitoring the PDCCH, “[0045] Monitoring of the control channel in NR may be carried out by means of blind searches. Blind search or blind decoding may refer to the process by which a UE finds its physical downlink control channel (PDCCH) by monitoring a set of PDCCH candidates in every predefined monitoring occasion. During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions. CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 resource element groups (REGs) (e.g., 12 subcarriers within 1 orthogonal frequency division multiplexed (OFDM) symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping”
Thus based on the teachings of Nokia it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the PDCCH decoding feature of HONGLEI to arrive at the method of claim 1, wherein the PDCCH transmitted by the base station is transmitted by resources, by a plurality of REGs included in the REG bundle, and thus is identified based on those resources, in order to provide a reliable feature for monitoring the PDCCH. 
Furthermore other prior art involving PDCCH transmission, Hong (US 20110249633 A1) [Par. 6] teaches where resources on the PDCCH are spatial multiplexed in order to take advantage of more efficient usage of wireless communication resources yielded by use of spatial multiplexing/spatial layers, “ …allocating the control information for each of the RBs to a resource region for an enhanced-physical downlink control channel (E-PDCCH), and performing one of beamforming of the control information for each of the RBs based on the resource region, spatial-multiplexing of the control information associated with the RBs based on the resource region, and beamforming-based spatial-multiplexing of the control information associated with the RBs based on the resource region.”
Thus based upon Hong, it would have been obvious to further modify the combined teachings of HONGLEI and Nokia to spatially multiplex the resources (i.e. the plurality of REGs included in the REG in bundle) to thus arrive at on the method of claim 1, wherein the PDCCH transmitted by the base station is identified based at least in part on spatial layers that are occupied by a plurality of REGs included in the REG bundle, in order to take advantage of the benefits yielded by use of spatial layers/spatial multiplexing.

In regards to claim 18, HONGLIE is silent on the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on spatial layers that are occupied by a plurality of REGs included in the REG bundle.
However HONGLIE teaches the method of claim 10, wherein at least one CCE indicates the one or more TCI states used to transmit the PDCCH, based at least in part on resources, REGs, used to transmit the PDCCH, ( [Par. 67] teaches where the PDCCH is transmitted using one or more CCEs, the CCEs including REGs, thus the decoding is based at least in part on a REG included in the at least one CCE, “[0067] The PDCCH may use control channel elements (CCEs) to convey the control information…where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition….”. [Par. 42] teaches wherein the PDCCH is associated with one or more of the multiple TCI states associated with the CORESET). 
Additionally, other prior art involving the use of REG(s), such as Nokia (WO 2019099880 A1) teaches a technique of allocating REG(s) as REG bundle(s) providing a reliable feature for monitoring the PDCCH, “[0045] Monitoring of the control channel in NR may be carried out by means of blind searches. Blind search or blind decoding may refer to the process by which a UE finds its physical downlink control channel (PDCCH) by monitoring a set of PDCCH candidates in every predefined monitoring occasion. During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions. CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 resource element groups (REGs) (e.g., 12 subcarriers within 1 orthogonal frequency division multiplexed (OFDM) symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping”
Thus based on the teachings of Nokia it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the PDCCH decoding feature of HONGLEI to arrive at the method of claim 10, wherein at least one CCE indicates the one or more TCI states used to transmit the PDCCH, based at least in part on resources, REGs, used to transmit the PDCCH,, and thus is identified based on those resources, in order to provide a reliable feature for monitoring the PDCCH. Additionally, other prior art involving the use of REG(s), such as Nokia (WO 2019099880 A1) teaches a technique of allocating REG(s) as REG bundle(s) providing a reliable feature for monitoring the PDCCH, “[0045] Monitoring of the control channel in NR may be carried out by means of blind searches. Blind search or blind decoding may refer to the process by which a UE finds its physical downlink control channel (PDCCH) by monitoring a set of PDCCH candidates in every predefined monitoring occasion. During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions. CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 resource element groups (REGs) (e.g., 12 subcarriers within 1 orthogonal frequency division multiplexed (OFDM) symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping”
Thus based on the teachings of Nokia it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the PDCCH decoding feature of HONGLEI to arrive at the method of claim 10, wherein at least one CCE indicates the one or more TCI states used to transmit the PDCCH, based at least in part on resources, a plurality of REGs in a REG bundle, used to transmit the PDCCH, in order to provide a reliable feature for monitoring the PDCCH. 
Furthermore other prior art involving PDCCH transmission, Hong (US 20110249633 A1) [Par. 6] teaches where resources on the PDCCH are spatial multiplexed in order to take advantage of more efficient usage of wireless communication resources yielded by use of spatial multiplexing/spatial layers, “ …allocating the control information for each of the RBs to a resource region for an enhanced-physical downlink control channel (E-PDCCH), and performing one of beamforming of the control information for each of the RBs based on the resource region, spatial-multiplexing of the control information associated with the RBs based on the resource region, and beamforming-based spatial-multiplexing of the control information associated with the RBs based on the resource region.”
Thus based upon Hong, it would have been obvious to further modify the combined teachings of HONGLEI and Nokia to spatially multiplex the resources (i.e. the plurality of REGs included in the REG in bundle) to thus arrive at on the method of claim 10, wherein the at least one CCE indicates the one or more TCI states used to transmit the PDCCH based at least in part on spatial layers that are occupied by a plurality of REGs included in the REG bundle, in order to take advantage of the benefits yielded by use of spatial layers/spatial multiplexing.

Allowable Subject Matter
Claim(s) 2-6, 11-15, 20-23, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476